The defendant in error paid the plaintiff in error a stipulated sum of money for his board and lodging, and the latter agreed to safely keep over night the sum .of $152, belonging to the former. *381The next morning the plaintiff in error gave the money to his servant for redelivery to the defendant in error, but the servant appropriated the same to his own use.
The plaintiff in error was liable for the money so taken, whether he be regarded as an innkeeper or a boarding house keeper. The defendant in error was his guest in either event (Beale on Innkeepers & Hotels, Sections 188 and 293).
AVhile it is true that the defendant in error testified that he had no home except at Rockers (plaintiff in error), yet he explained his meaning in his redirect examination by saying, “I consider that my home wherever I pay my bills for my board.”
What he meant, and what the jury evidently understood was, that he had no permanent home, and that wherever he stopped for board and lodging, no. matter for how short a time, that place he regarded as his temporary home. In other words, he was a transient person or guest, and recognized as such by the plaintiff in error, who was accustomed to receiving such guests. Hancock v. Rand, 94 N. Y., 1.